139 F.3d 907
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Janell PHILLIPS;  Glen Phillips;  James J. Phillips;  DonaldPhillips;  Carmelita Phillips;  Arthur Acevedo;  Michael J.Acord;  Javier Aguilar;  Sylvia Aguilar;  Maria S. Alonzo;Miguel Alonzo;  Leticia Almarez;  Linda Alvarado;  ManuelAlvarez;  Frank J. Anderson;  Loreeta S. Anderson;  EleanorAndriuzzo;  Linda J. Anderson;  Michael L. Anderson;  ScottCarl Anderson;  Wayne N. Andriuzzo;  Gloria Applebaum;  JackApplebaum;  Larry A. Applebaum;  Elouisa Arguello;  OrlandoArguello;  Luz Arrieta;  Jelica Atanasoff;  Alfonso Atencio;Maryanne Babin;  Norbert C. Bach;  Jack Badolian;  PatriciaBadolian;  Kym L. Bailey;  Joan MacCaughtry;  Stephen Baio;Georgina K. Baldino;  Leo P. Baldino;  Loriza Azuela;Cynthia Baltzer;  Gary Baltzer;  Nellmary K. Barbee;  TerryW. Barbee;  Lela C. Beck;  Ray L. Beck;  Jeffrey L. Beckett;Victoria L. Beckett;  Brian C. Beedle;  Neva Faye Beedle;Richard Beedle;  Lisa S. Bennett;  Rachel Bennett;  ThomasBennett;  Veradayne Bennett;  Frances Bentley;  Louis L.Berry;  Marie Blackmer;  Leonor Blandon;  James P. Blumer;Suzanne Blumer;  Caroline J. Boles;  Brian D. Bomar;  JudyR. Bomar;  Elizabeth A. Bondeson;  Miguel Jorge Bravo;  MaryAnne Broome;  Richard P. Burghardt;  Theresa S. Burghardt;Amie M. Burghardt;  Teri Ann Byrne;  Erin N. Byrne;  JamesJ. Byrne;  Brandon Byrne;  Alejando Cajina;  Gloria Cajina;Cameron Mitchel Brown;  Don R. Brown, Plaintiffs-Appellees,v.LOCKHEED MARTIN CORPORATION, a Maryland Corporation,Defendant-Appellant.Henry E. ADRIATICO, Plaintiff-Appellee,v.LOCKHEED MARTIN CORPORATION, a Maryland Corporation,Defendant-Appellant.Toni ALLEN;  Bryan Allen;  Michael Allen;  Sherrie Allen;Christopher Allen;  Claudia Y. Alonzo;  Christina Alonzo;Mario A. Alvarado;  Carlos E. Alvarado;  Aura A. Alvarado;Jose F. Alvarado;  Cecilia Alvarado;  Olga S. Alvarado;John P. Angelus;  Patricia Arnone;  Vincent Arnone;  JoeArnone;  Anna Arnone;  Johnny Arredondo;  Kevin S. Bailey;Kenneth R. Bailey;  Karyn Bailey;  Andy Baio;  George A.Bakas;  John G. Bakas;  Helen G. Bakas;  Joseph P. Baldino;Nora M. Barassi;  Joan Bergman;  Lucia D. Bernard;  FrancesL. Berrios;  David Bollingen;  Michaelene O. Bollingen;Barbara Bray;  Rose Brooks;  Norman L. Broome;  BarbaraBrown;  Barry Bryant;  Frances Bunch;  Richard P. Burghardt;Theresa S. Burghardt;  Amie M. Burghardt;  Cindy Burnette;Bruce Burres;  Marjorie Burres Minns;  Shawn Butler;Barbara Butler;  James J. Byrne;  Erin N. Byrne;  BrandonJames Byrne;  Teri Ann Byrne;  Mario D. Camarena;  CarlosGonzalez Camarena;  Jennifer Carrillo;  June M. Clifford;Alba Cespedes;  Mario Cespedes;  Paul Cespedes;  Virgnia J.Champeau;  Joe Charhes;  Eudie Charhes;  Carol Chasse;  PaulChasse;  Michelle Chasse;  Constance Christianakis;  MaryChristianakis;  Stavros Christianakis;  AthenaChristianakis;  Stratos Christianakis;  Joseph Cobos;Ernest B. Cobos;  Arthur J. Cobos;  Louis B. Cobos;  RalphArthur Cobos;  Gail Connell;  Gerald W. Dailey;  GurdeepKaur Dailey;  Alisa A. Dangenzio;  Rita Dangenzio;  CarmenDangenzio;  Darla Dangenzio;  Louis W. Dangenzio, Jr.;Dixie M. Dangenzio;  Louis E. Dangenzio, Sr.;  Allan L.Davey;  Marie Davey;  Laurie E. Davey;  Betty L. Davis;Anthony M. Desoto;  Colleen Devlin;  Mary Ann Devlin;  BettyJ. Dewaal;  Frank E. Dimambro;  Joseph Dimambro;  Dorina E.Dimambro;  Charles E. Douglas;  Dawn Duncan;  Laura Duncan;Jeannette L. Duran;  Norma Echenique;  Carlos Echenique;Esther L. Espinoza;  Connie Jean Estrada;  Charles JoshuaEstrada;  Mary R. Estrella;  L. Robert Estrella;  Denise K.Evans;  Thomas A. Evans;  Tammie Marie Fagan;  Lawrence W.Fagan, Sr.;  Christina Farazzo;  Nicki J. Ferrand;  CameronS. Ferrand;  Matthew C. Ferand;  Helen M. Ferrari;  ManuelaFlores;  Thomas C. Foreman;  Armando T. Francisco;  DuaneFrantz;  Jeannene Frantz;  Michael P. Frazier;  RobertoFuentes;  Debbie A. Garcia;  Mary Gardemann;  MarnieGatmaitan;  Oscar Gaviola;  Watrridad C. Gaviola;  ShannonLeverne Gehler;  Dorothy S. Gehler;  Gloria J. Giammaria;Dana Giammaria;  Jose Gonzalez;  Elizabeth Gorden;  RobertGorden;  Patricia C. Gorden;  Joseph E. Goss;  Chester E.Gudger;  Joanne Gudger;  Arlene Hall;  Toni Hamilton;Phyllis Heath;  Belia Henderson;  Billy Edwin Henderson;Humberto Herrera;  Christian Herrera;  David Herrera;McEugenici Herrera;  Carol Herera;  Patricia Hill Makita;Debbie Hinz;  Michael J. Hollis;  Daniel Houy;  Linda M.Hunt;  Regina Jelues;  Robert Johnston;  Ruth J. Jones;Ronald. Jones;  Dora Karnakis;  Kostas Karnakis, Jr.;  JamesPatrick Kassenborg;  Timothy P. King;  Gabriella Kohlman;Sherri Lauas;  Kevin Lindemann;  Mary Ellen Lindermann;Cindy M. Lloyd;  Melida C. Lopez;  Pablo Lopez;  AntonioJose Lora;  Marionella Lora;  Rosa Helena Lora;  DonaldLyneis;  Jose M. Macaranas;  Gene Maclean;  Paula Maclean;Bonnie B. Manning;  Norman B. Manning;  Margaret Martinez;Abelardo Martinez;  Linda Jean Martinez;  Marianina Mascari;Paul Mayes;  Klein Mayes;  Patrick Owen McBride;  SharonMcGinley;  Robert Merlo;  Nancy Merlo;  Michelle Mersola;Joseph Mersola;  Avedis Mesropian;  Carol Micalchuck;  DavidMichael Montana;  Linda A. Montana;  Lionel L. Moss;  BertaMunos;  Niculae Muraciov;  William R. Murphy;  Stella M.Nelson;  Maiada Nihem;  Akram Nihem;  Maria L. Norris;Joseph J. Norris;  Tery L. O'Steen;  Jesus Ortiz;  SalvadorOrtiz;  Yolanda Ortiz;  Ignazia J. Palumbo;  AprahamPanossian;  Juan Parungao;  Rich Pathi;  Fred Pathi;  MyraR. Patiag;  Edward Perez;  Leroy H. Peterson;  Todd T.Phillips;  Donna Pickler;  Norma V. Puente;  Jose Puente;Lourdes M. Puente;  Mark Ragonese;  Angela M. Ramas;  LisaM. Ramirez;  Percy W. Raspberry;  Bridget F. Razo;  Ethel W.Reber;  John Recesso;  Beatriz Gonzalez Reiter;  Diana F.Rillera;  John C. Rocke;  Roger Michael Rogers;  MarjorieRohrman;  Gregg Roth;  Mildred R. Roth;  Donald L. Roth;Robert Sage;  Lois Sage;  Omar Sanchez;  Mario Sarabia;Betty S. Scantland;  Walter A. Scantland;  Ann E. Schmidt;Fran W. Serafin;  Saridad David Serafin;  Arlene Sexton;Arnold Preston Sexton;  Christopher Silveira;  Gina M.Silveira;  Savio J. Silveira;  Peter Silveira;  ElviraSilveira;  Alice Sognalian;  Marion Spracello;  SharonSteffensen;  Marianne E. Sweers;  Dezso Tenke;  GladysTenke;  Richard Tenke;  Brandi Tenke;  Carmella Tibskraesey;Adolfo Eliseo Toledo;  Gloria I. Toledo;  Michael Toon;Brandee Topping;  Maria Del Carmen Torrez;  Jose E. Torrez;Joann R. Treviso;  Jennifer C. Treviso;  Lucille M. Trout;Ruben Tudela;  Debby Turk;  Daniel E. Turk;  MaritzaUmpierre;  Paul Umpierre;  Mary Jane S. Unsworth;  Mary C.Unsworth;  Patricia A. Valdez;  Ricardo Valles;  Betty S.Vanole;  Charles Vanole, Jr.;  Reinaldo B. Vela;  ElenaVela;  Mark Ventura;  Karen A. Waddell;  John R. Waddell;Aileen Waltner;  Peter S. Waltner;  Kathryn Warner;  LouiseC. White;  Susie Whitesel;  Lisa Wiljeck;  John H. Wiljeck;Kimberly A. Williams;  Christine Wright;  Phyllis A.Yardley;  Thomas J. Yardley;  Brett Yarme;  Martha Zamora;Henry Zamora;  Scott Zimarick;  Dale R. Zimarick;  Sheila A.Zimarick, Plaintiffs-Appellees,v.LOCKHEED MARTIN CORPORATION, a Delaware Corporation;  A-HPlating Inc., a California Corporation,Defendants-Appellants.Rosalba M. ACEVEDO;  Ibet Acevedo;  Brian Zsupnik;  CathleenG. Zsupnik, Plaintiffs,andHenry E. ADRIATICO, Plaintiff-Appellee,v.LOCKHEED MARTIN CORPORATION, a Maryland Corporation,Defendant-Appellant.
No. 97-55738, 97-55732, 97-55741.D.C. CV-96-07673-MRP.D.C. No. CV-97-00058-MRP.D.C. No. CV-96-07671-MRP.D.C. No. CV-97-02305-ABC.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 3, 1998.Decided Feb. 20, 1998.

Appeal from the United States District Court for the Central District of California Mariana R. Pfaelzer, District Judge, Presiding.
Appeal from the United States District Court for the Central District of California Audrey B. Collins, District Judge, Presiding.
Before PREGERSON, HALL, and NOONAN, Circuit Judges.


1
ORDER*


2
This court has no jurisdiction over Lockheed's appeal of the district court's order remanding this case to the state court.  See 28 U.S.C. § 1447(d).  We note for the record that plaintiffs' counsel agreed during oral argument to waive and not to assert in state court any claims based on the collateral estoppel or res judicata effect of the federal proceedings.


3
APPEAL DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3